Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
In the response filed 29 December 2020, the following has occurred: Claims 1, 5, 7-8, 12, 14-16, 18 and 20 have been amended; Claims 6, 13 and 19 have been canceled.
Now claims 1-5, 7-12, 14-18 and 20 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 8-9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. No. 2019/0272907 (hereafter “Aldairy”), in view of Leveraging Deep Neural Networks and Semantic Similarity Measures for Medical Concept Normalisation in User Reviews (hereafter “Miftahutdionov”; already of record in the IDS), in view of U.S. Patent App. No. 2020/0027567 (hereafter “Xie”), in view of U.S. Patent App. No. 2019/0027235 (hereafter “Ferrandez-Escamez”).

Regarding (Currently Amended) claim 1, Aldairy teaches a method of medical coding via machine learning (Aldairy: paragraph [0008], “methods, computer program products and systems for analyzing reported adverse event (AE) data… reported AE data is unstructured… applying a natural language processing (NLP) filter to the unstructured reported AE data to generate an initial set of reporting codes”, paragraph [0058], “matching of natural language phrases 52 with AE reporting codes 54… NLP algorithm 56 can take the form of a machine learning algorithm”) comprising:
methods, computer program products and systems for analyzing reported adverse event (AE) data… reported AE data is unstructured… applying a natural language processing (NLP) filter to the unstructured reported AE data to generate an initial set of reporting codes”, paragraph [0035], “the NLP filter can include a conventional NLP algorithm and an adverse event thesaurus (AE thesaurus) that can be iteratively refined using results from each pass through the NLP filter”, paragraph [0047], “computer system 20 can generate and/or be used to generate… NLP filter 44 and/or OCR module 46”, paragraph [0058], “matching of natural language phrases 52 with AE reporting codes 54… NLP algorithm 56 can take the form of a machine learning algorithm”), 
--wherein the plurality of medical codes are semantically and hierarchically related in a medical taxonomy (Aldairy: paragraph [0006], “codes are built from a dictionary, which in this example, can include the Medical Dictionary for Regulatory Activities (MedDRA)”, paragraph [0054], “AE reporting code DB 57 can include one or more MedDRA databases”. The Examiner notes Applicant specification paragraph [0049], describes the taxonomy used in MedDRA which is hierarchical by definition), […], and […];
-- [… updating …], via the processor, the machine learning model with training data elements each including adverse event information mapped to a respective plurality of medical codes […], wherein results from [… output …] adjust the machine learning model (Aldairy: paragraph [0035], “the NLP filter can include a conventional NLP algorithm and an adverse event thesaurus (AE thesaurus) that can be iteratively refined using results from each pass through the NLP filter”, paragraph [0054], “the NLP filter 44 can include the adverse event thesaurus (AE thesaurus) 50 having correlations between natural language phrases 52 and AE reporting codes 54… AE thesaurus 50… can be updated continuously based upon results returned from NLP algorithm 56 running unstructured AE data 40, or manual input from a user”. Also see, paragraphs [0035], [0047], [0058]); and
--applying, via the processor after completing the training, information pertaining to an adverse event to the machine learning model to determine a plurality of corresponding medical codes within the medical taxonomy (Aldairy: paragraph [0008], “methods, computer program products and systems for analyzing reported adverse event (AE) data… reported AE data is unstructured… applying a natural language processing (NLP) filter to the unstructured reported AE data to generate an initial set of reporting codes”, paragraph [0035], “the NLP filter can include a conventional NLP algorithm and an adverse event thesaurus (AE thesaurus) that can be iteratively refined using results from each pass through the NLP filter”, paragraph [0058], “matching of natural language phrases 52 with AE reporting codes 54… NLP algorithm 56 can take the form of a machine learning algorithm”. The Examiner interprets that a machine learning model must be trained on data, and therefore the use of the model to make the determinations of MedDRA codes is after the model is trained).
The Examiner notes Aldairy has been interpreted to teach (underlined below for clarity):
--applying, via the processor after completing the training, information pertaining to an adverse event to the machine learning model to determine a plurality of corresponding medical codes within the medical taxonomy.
In the event that Aldairy does not explicitly teach this feature, Miftahutdionov teaches this feature at pages 7-9. The motivation to combine is Miftahutdionov within Aldairy is 
Aldairy may not explicitly teach (underlined below for clarity):
--the machine learning model includes a plurality of parallel output layers each associated with a corresponding medical code,
--training, via the processor, the machine learning model with training data elements each including adverse event information mapped to a respective plurality of medical codes […], wherein results from each of the output layers adjust the machine learning model;
Miftahutdionov teaches the machine learning model includes a plurality of parallel output layers each associated with a corresponding medical code (Miftahutdionov: pages 7-8, “The number of outputs of the layer with the softmax activation equals to the number of unique concept codes”),
--training, via the processor, the machine learning model with training data elements each including adverse event information mapped to a respective plurality of medical codes […], wherein results from each of the output layers adjust the machine learning model (Miftahutdionov: page 5, “a deep approach for mapping entity mentions to medical codes… For model training, we use the cross-entropy error between gold distribution and predicted distribution as the loss function”, pages 7-8, “training the model. We used a popular adaptive gradient descent variations… Embedding layers are trainable for all networks”);
One of ordinary skill in the art before the effective filing date would have found it obvious to include training a machine learning model which has plurality of parallel output layers each associated with a corresponding medical code within the machine learning algorithm that refines and updates the machine learning model based on the output of the model to generate 
Aldairy and Miftahutdionov may not explicitly teach (underlined below for clarity):
--wherein the plurality of parallel output layers includes a first parallel output layer associated with medical codes […] and a second parallel output layer associated with medical codes […] corresponding to the child node of the first parallel output layer;
--training, via the processor, the machine learning model with training data elements each including adverse event information mapped to a respective plurality of medical codes of child and parent nodes of the medical taxonomy, wherein results from each of the output layers adjust the machine learning model;
Xie teaches wherein the plurality of parallel output layers includes a first parallel output layer associated with medical codes […] and a second parallel output layer associated with medical codes […] corresponding to the child node of the first parallel output layer (Xie: Figure 3, paragraph [0016], “the ICD codes are organized in a hierarchical structure. For a node representing a disease C, the children of this node represents the subtypes of C”, paragraph [0032]-[0033], “a neural architecture that automatically perform ICD coding based on an input corresponding to a patient's diagnosis descriptions”, paragraph [0032], “a neural architecture that automatically perform ICD coding based on an input corresponding to a patient's diagnosis”, paragraph [0107], “Each patient visit is assigned with a list of ICD codes… The codes are organized into a hierarchy where the top-level codes correspond to general diseases while the bottom-level ones represent specific diseases”. The Examiner notes the neural network is used to produce a list of medical codes using a plurality of output layers);
of child and parent nodes of the medical taxonomy, wherein results from each of the output layers adjust the machine learning model (Xie: Figures 2-3, 5, paragraph [0035], “train the machine-learned algorithm 110 is configured to encode diagnostics descriptions”, paragraph [0098], “develop and train the machine-learned algorithm included in the ICD coding system of FIG. 1.”, paragraph [0107], “codes serve as the labels to train our coding model… The codes are organized into a hierarchy where the top-level codes correspond to general diseases while the bottom-level ones represent specific diseases”);
One of ordinary skill in the art before the effective filing date would have found it obvious to include using a plurality of output layers associated with medical codes and train the model as taught by Xie within the use of a plurality a parallel output layers associated with the entire medical ontology as taught by Aldairy and Miftahutdionov with the motivation of “improve the performance of the ICD code description encoding module” (Xie: paragraph [0055]).
Aldairy, Miftahutdionov and Xie may not explicitly teach (underlined below for clarity):
--wherein the plurality of parallel output layers includes a first parallel output layer associated with medical codes of a child node of the medical taxonomy and a second parallel output layer associated with medical codes of a parent node of the medical taxonomy corresponding to the child node of the first parallel output layer;
Ferrandez-Escamez teaches wherein the plurality of parallel output layers includes a first parallel output layer associated with medical codes of a child node of the medical taxonomy and a second parallel output layer associated with medical codes of a parent node of the medical taxonomy corresponding to the child node of the first parallel output layer (Ferrandez-Escamez: paragraph [0035]-[0038], “computer assisted coding system 12 may be configured to process content 58 (e.g., one or more medical records… included within datasource 56 so that billing codes 62 (e.g., defined within the billing code datasource) may be assigned to various patient encounters”, paragraphs [0046]-[0047], “produce a set of billing codes… a first billing code represents a more specific clinical condition and the second billing code represents a more general clinical condition”, paragraph [0066], “automatically train a multi-layer Neural Network classifier”. The Examiner notes the neural network is used to produce two billing codes a specific code (child) and more general (parent) in the hierarchy relationship of the medical taxonomy. Additionally the Examiner notes “associated” language is broad and under the broadest reasonable interpretation represents nonfunctional descriptive information that does not distinguish the claimed invention over the prior art; the child node and parent node of the medical taxonomy being applied to the parallel output layers does not functionally affect the claim and the cited references teach the claimed functionality);
It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention was made to combine the noted features of Ferrandez-Escamez within teaching of Aldairy, Miftahutdionov and Xie since the combination of the two references is merely simple substitution of one known element for another producing a predictable result (KSR rationale B). Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself—that is, in the substitution of the outputting two medical codes the first a child and the second a parent of the child in a medical taxonomy as taught by Ferrandez-Escamez for the use of a plurality of parallel output 

Regarding (Original) claim 2, Aldairy, Miftahutdionov, Xie and Ferrandez-Escamez teaches the limitations of claim 1, and further teaches wherein the machine learning model comprises a neural network (Miftahutdionov: Title, “Leveraging Deep Neural Networks and Semantic Similarity Measures for Medical Concept Normalisation in User Reviews”. Also see, pages 6-8).
The motivation to combine is the same as in claim 1, incorporated herein. 

REGARDING CLAIM(S) 8 AND 15
Claim(s) 8 and 15 is/are analogous to Claim(s) 1, thus Claim(s) 8 and 15 is/are similarly analyzed and rejected in a manner consistent with the rejection of Claim(s) 1.

REGARDING CLAIM(S) 9
Claim(s) 9 is/are analogous to Claim(s) 2, thus Claim(s) 9 is/are similarly analyzed and rejected in a manner consistent with the rejection of Claim(s) 2.

Claims 3-4, 10-11 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. No. 2019/0272907 (hereafter “Aldairy”), Leveraging Deep Neural Networks and Semantic Similarity Measures for Medical Concept Normalisation in User Reviews (hereafter “Miftahutdionov”; already of record in the IDS), U.S. Patent App. No.  as applied to claims 1, 8 and 15 above, and further in view of U.S. Patent App. No. 2020/0118682 (hereafter “Villazón-Terrazas”).

Regarding (Original) claim 3, Aldairy, Miftahutdionov, Xie and Ferrandez-Escamez teaches the limitations of claim 1, and further teaches wherein the neural network comprises: […]; the plurality of parallel output layers […] to determine the corresponding medical code (Miftahutdionov: Title, “Leveraging Deep Neural Networks and Semantic Similarity Measures for Medical Concept Normalisation in User Reviews”, pages 7-8, “The number of outputs of the layer with the softmax activation equals to the number of unique concept codes”).
Aldairy, Miftahutdionov, Xie and Ferrandez-Escamez may not explicitly teach (underlined below for clarity):
--wherein the neural network comprises: an input layer to provide adverse event information;
--a convolutional layer including a plurality of kernels to identify features of the adverse event information of the input layer; and
--the plurality of parallel output layers each coupled to the convolutional layer to determine the corresponding medical code.
Villazón-Terrazas teaches --wherein the neural network comprises: an input layer to provide adverse event information (Villazón-Terrazas: paragraphs [0101]-[0102], “a convolutional neural network (CNN) to assign medical codes… The Input layer receives a sentence consisting of n words”);
a convolutional layer including a plurality of kernels to identify features of the adverse event information of the input layer (Villazón-Terrazas: paragraphs [0101]-[0103], “The convolution layer applies a convolution filter w ∈ Rhxk, which is applied to a window of h words of k-dimensional embeddings and produces a new feature”); and
--the plurality of parallel output layers each coupled to the convolutional layer to determine the corresponding medical code (Villazón-Terrazas: paragraphs [0101]-[0106], “The fully connected layer has the set of Biomedical Entities in which the input text will be classified. In this way, the medical text learning model may be generated based on the input”. The Examiner notes the fully connected layer produces the output, and is therefore the output layer, and by definition of fully connected it is coupled to the convolution layer).
One of ordinary skill in the art before the effective filing date would have found it obvious to include using a neural network with an input and convolution layer with the neural network with an output layer as taught by Aldairy, Miftahutdionov, Xie and Ferrandez-Escamez with the motivation of “improve the quality of the results generated, and increase the speed of subsequent calculations” (Villazón-Terrazas: paragraph [0046]).

Regarding (Original) claim 4, Aldairy, Miftahutdionov, Xie, Ferrandez-Escamez and Villazón-Terrazas teaches the limitations of claim 3, and further teaches wherein outputs from the plurality of kernels of the convolutional layer are pooled and concatenated for processing by the plurality of parallel output layers (Villazón-Terrazas: paragraphs [0101-[0106], “The sub-sampling layer applies a sub-sampling method, such as average pooling, median pooling, and max pooling. In the present example, max pooling is applied over each feature map produced by the convolution layer to obtain the maximum element c'=max {c}. The maximum element is then used as an input for the fully connected layer”).
The motivation to combine is the same as in claim 3, incorporated herein.

REGARDING CLAIM(S) 10-11 AND 16-17
Claim(s) 10-11 and 16-17 is/are analogous to Claim(s) 3-4, thus Claim(s) 10-11 and 16-17 is/are similarly analyzed and rejected in a manner consistent with the rejection of Claim(s) 3-4.

Claims 5, 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. No. 2019/0272907 (hereafter “Aldairy”), Leveraging Deep Neural Networks and Semantic Similarity Measures for Medical Concept Normalisation in User Reviews (hereafter “Miftahutdionov”; already of record in the IDS), U.S. Patent App. No. 2020/0027567 (hereafter “Xie”) and U.S. Patent App. No. 2019/0027235 (hereafter “Ferrandez-Escamez”) as applied to claims 1, 8 and 15 above, and further in view of U.S. Patent App. No. 2019/0304604 (hereafter “Kupersmith”).

Regarding (Currently Amended) claim 5, Aldairy, Miftahutdionov, Xie and Ferrandez-Escamez teaches the limitations of claim 1, and further teaches wherein the medical taxonomy includes a Medical Dictionary for Regulatory Activities (MedDRA) dictionary (Aldairy: paragraph [0006], “codes are built from a dictionary, which in this example, can include the Medical Dictionary for Regulatory Activities (MedDRA)”, paragraph [0054], “AE reporting 
--the plurality of parallel output layers are associated with MedDRA codes […] (Miftahutdionov: page 6, “concepts identified in the SNOMED CT were associated with MedDRA identifiers”, pages 7-8, “The number of outputs of the layer with the softmax activation equals to the number of unique concept codes”. The Examiner interprets this to mean the output layer could be MedDRA codes).
Aldairy, Miftahutdionov, Xie and Ferrandez-Escamez may not explicitly teach (underlined below for clarity):
--the plurality of parallel output layers are associated with MedDRA codes including a preferred term code and a lowest level term code.
Kupersmith teaches the plurality of parallel output layers are associated with MedDRA codes including a preferred term code and a lowest level term code (Kupersmith: paragraph [0112], “associate patient symptoms and findings with 'auto-coded' MedDRA terms”, paragraphs [0211]-[0212], “enter free text that is 'auto-coded' to a MedDRA preferred term (PT)… identification system 105 may be conducted on the input PT as well as related lower level terms (LLTs) associated with that PT”. Also see, paragraph [0055], describing the use of neural networks).
One of ordinary skill in the art before the effective filing date would have found it obvious to include using MedDRA codes that include PT and LLT codes with the use of MedDRA codes associated with output layers of a neural network as taught by Aldairy, Miftahutdionov, Xie and Ferrandez-Escamez with the motivation of “improve healthcare 

REGARDING CLAIM(S) 12 AND 18
Claim(s) 12 and 18 is/are analogous to Claim(s) 5, thus Claim(s) 12 and 18 is/are similarly analyzed and rejected in a manner consistent with the rejection of Claim(s) 5.

Claims 7, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. No. 2019/0272907 (hereafter “Aldairy”), Leveraging Deep Neural Networks and Semantic Similarity Measures for Medical Concept Normalisation in User Reviews (hereafter “Miftahutdionov”; already of record in the IDS), U.S. Patent App. No. 2020/0027567 (hereafter “Xie”) and U.S. Patent App. No. 2019/0027235 (hereafter “Ferrandez-Escamez”) as applied to claims 1, 8 and 15 above, and further in view of U.S. Patent App. No. 2019/0244107 (hereafter “Murez”).

Regarding (Currently Amended) claim 7, Aldairy, Miftahutdionov, Xie and Ferrandez-Escamez teach the limitations of claim 6, and further teaches wherein the training of the machine learning model further comprises: performing a training iteration of the machine learning model with the training data elements (Miftahutdionov: page 5, “a deep approach for mapping entity mentions to medical codes… For model training, we use the cross-entropy error between gold distribution and predicted distribution as the loss function”, pages 7-8, “training the model. We used a popular adaptive gradient descent variations… Embedding layers are trainable for all networks”. Also see, Aldairy: paragraphs [0035], [0054]);
a conventional NLP algorithm and an adverse event thesaurus (AE thesaurus) that can be iteratively refined using results from each pass through the NLP filter”, paragraph [0054], “the NLP filter 44 can include the adverse event thesaurus (AE thesaurus) 50 having correlations between natural language phrases 52 and AE reporting codes 54… AE thesaurus 50… can be updated continuously based upon results returned from NLP algorithm 56 running unstructured AE data 40, or manual input from a user”. Also see, paragraphs [0035], [0047], [0058]).
Aldairy, Miftahutdionov, Xie and Ferrandez-Escamez may not explicitly teach (underlined below for clarity):
--determining, after the performing of the training iteration, a first loss value at the first parallel output layer and a second loss value at the second parallel output layer; calculating a total loss value based on the first loss value and the second loss value;
--repeating, while the total loss value is greater than a predefined value: propagating the total loss value to the machine learning model via backpropagation to adjust the machine learning model, and repeating the performing of the training iteration, the determining of the first loss value and the second loss value, and the calculating of the total loss value based on the first loss value and the second loss value.
Murez teaches determining, after the performing of the training iteration, a first loss value at the first parallel output layer and a second loss value at the second parallel output layer; calculating a total loss value based on the first loss value and the second loss value (Murez: Figures 4-5, 7, paragraph [0005], “the loss is computed and back-propagated for training, using the ground truth labels”, paragraph [0057], “system which adds extra networks and losses to by combining these individual losses, the general loss is defined”);
--repeating, while the total loss value is greater than a predefined value: propagating the total loss value to the machine learning model via backpropagation to adjust the machine learning model, and repeating the performing of the training iteration, the determining of the first loss value and the second loss value, and the calculating of the total loss value based on the first loss value and the second loss value (Murez: Figure 7, paragraph [0075], “comparing the total loss value (element 712) to a predefined threshold (element 714). The system determines if the loss is less than the threshold (element 716). The learning process is terminated (element 710) if the loss (element 712) is lower or equal to this threshold (element 714). If the loss (element 712) is larger than the threshold (element 714), then the algorithm takes another step toward reducing the loss function ( element 712) by backpropagating through source and target encoders and decoders as well as the classifier to minimize the loss (element 716). Then, the process proceeds back to start (element 700) through a series of learning iterations (element 718).”).
	One of ordinary skill in the art before the effective filing date would have found it obvious to include using a first and second loss value to determine a total loss to determine if to use back propagation to train a model as taught by Murez with the neural network having output layers corresponding to a hierarchical classification of medical codes as taught by Aldairy, Miftahutdionov, Xie and Ferrandez-Escamez with the motivation of “regularize the learning of the feature extractor module to make it domain agnostic” (Murez: paragraph [0057]). 


REGARDING CLAIM(S) 14 AND 20
Claim(s) 14 and 20 is/are analogous to Claim(s) 7, thus Claim(s) 14 and 20 is/are similarly analyzed and rejected in a manner consistent with the rejection of Claim(s) 14 and 20.

Response to Arguments
Applicant's arguments filed on 29 December 2020 have been fully considered but they are not persuasive. Applicant's arguments will be addressed below in the order in which they appear in the response filed on 29 December 2020.

Rejection under 35 U.S.C. § 101
Regarding claims 15-20, in view of Applicant’s specification paragraph [0062], which defines the computer readable storage medium as not being directed to transitory signals per se, the statutory 101 rejection has been removed.

Rejection under 35 U.S.C. § 103
Regarding the rejection of claims 1-20, the Examiner has considered the applicant’s arguments; however the arguments are not persuasive. The Examiner has attempted to address all of the arguments presented by the Applicant; however, any arguments inadvertently not addressed are not persuasive for at least the following reasons:

Applicant argues:
The machine learning model is trained to simultaneously predict two medical codes having complementary semantic meaning… Accordingly, there is no disclosure of a machine learning model with a plurality of parallel output layers including a first parallel output layer associated with medical codes of a child node of .

The Examiner respectfully disagrees.
	It is respectfully submitted that the Examiner has applied newly added Xie and Ferrandez-Escamez to teach the argued limitations, making the argument moot in view of the new grounds of rejection. Additionally the Examiner notes that the added limitations are non-functional limitations that differentiate the claimed invention over the prior art, as the claim does not claim any functional use of the plurality of output layers including the first and second output layer being associated with a child and parent of the medical taxonomy. In particular the “applying” step does not require the result come from either the first or second output layer, nor does it claim the argued simultaneous prediction, as the broadest reasonable interpretation only requires determination of a plurality of codes from an adverse event, which is taught by the art of record (see above). The Examiner suggests claiming functional use of the first and second parallel output layer in applying the machine learning model to overcome the art of record.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW E LEE whose telephone number is (571)272-8323.  The examiner can normally be reached on M-Th 8-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571) 272-6773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 




/A.E.L./Examiner, Art Unit 3626  

/ROBERT W MORGAN/Supervisory Patent Examiner, Art Unit 3626